--------------------------------------------------------------------------------

Exhibit 10.11
 
In re
CHARYS HOLDING COMPANY, INC
Case No.
 
08-10289 (BLS)
  Debtor
Reporting Period:
 
July 1 through 31

 
DEBTOR QUESTIONNAIRE



   
Must be completed each month, if the answer to any of the questions is "Yes",
provide a detailed explanation of each item. Attach additional sheets if
necessary.
   
Yes
   
No
 
1
 
Have any assets been sold or transferred outside the normal course of business
this reporting period?
         
X
 
2
 
Have any funds been disbursed from any account other than a debtor m possession
account this reporting period?
         
X
 
3
 
Is the Debtor delinquent in the timely filing of any post-petition tax returns?
         
X
 
4
 
Are workers compensation, general liability or other necessary insurance
coverages expired or cancelled, or has the debtor received notice of expiration
or cancellation of such policies?
         
X
 
5
 
Is the Debtor delinquent in paying any insurance premium payment?
         
X
 
6
 
Have any payments been made on pre-petition liabilities this reporting period?
         
X
 
7
 
Are any post petition receivables (accounts, notes or loans) due from related
parties?
         
X
 
8
 
Are any post petition payroll taxes past due?
         
X
 
9
 
Are any post petition State or Federal income taxes past due?
         
X
 
10
 
Are any post petition real estate taxes past due?
         
X
 
11
 
Are any other post petition taxes past due?
         
X
 
12
 
Have any pre-petition taxes been paid during this reporting period?
         
X
 
13
 
Are any amounts owed to post petition creditors delinquent?
   
X***
       
14
 
Are any wage payments past due?
         
X
 
15
 
Have any post petition loans been been received by the Debtor from any party?
         
X
 
16
 
Is the Debtor delinquent in paying any U.S. Trustee fees?
         
X
 
17
 
Is the Debtor delinquent with any court ordered payments to attorneys or other
professionals?
         
X
 
18
 
Have the owners or shareholders received any compensation outside of the normal
course of business?
         
X
 

 
***For additional information regarding these items see MOR-4
 
 

--------------------------------------------------------------------------------